Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Information Disclosure Statement
The information disclosure (IDS) submitted on 05/10/2022 was filed after the mailing date of the Non-Final on 04/22/2022. The submission is in compliance with the provisions of 37 CFR 1.97 (a statement was made). Accordingly, the IDS has been considered by the examiner.

	
Response to Amendments  
The amendment filed on 08/10/2022 has been entered. Claims 1 – 6 remain pending. Claim 1 has been amended and finds support in at least [0111, 0061], wherein the raw material powder can have the same composition of the iron-based alloy (i.e. the composition of the sintered component), and [0120]. Claim 6 remains withdrawn.
The amendment to claim 3 has overcome the rejection under 112(d) the rejection is withdrawn. 

Claim Rejections – U.S.C. §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 
Regarding claim 5, the markush group of claim 5 is unclear. Specifically, the phrase is unclear because it includes nickel in the “one or more selected from” but, based on claim 1, nickel appears to already be required based on the process limitation of claim 1, and therefore, the inclusion of the element appears to redundant. Furthermore, if the inclusion of nickel is not redundant in the markush group, it is unclear if this indicates that nickel is not required in the sintered material (i.e. final product) but is used in the production of the sintered material. Further clarification and/or correction is required. 


Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Unami (US2007/0089562, as cited in office action of 04/22/2022)

Regarding claims 1 and 3 – 5, Unami teaches an alloyed steel powder and method of making it [Abstract]. Unami teaches that molybdenum is included, meeting the claimed limitation of claim 5 [0116]. Unami teaches that nickel can be included in a range of 0.2 – 5 wt%, which overlaps with the claimed range [0076]

Unami does not explicitly a number density of compound particles or the relative density of the sintered material.  However, Unami teaches a substantially similar sintered material to the instant invention, including a similar composition which Unami teaches as;
Element 
Instant invention
Unami
Relationship
Carbon (C)
0.3 mass% [0060]
0.3 mass% 
[0116]
Nickel (Ni)
2 mass% [0061]
1 mass%
[Table 3, Example 32]
Molybdenum (Mo)
0.5 mass% [0062]
0.75 mass%
[Table 3, Example 32]
Manganese (Mn)
0.2 mass% [0064]
0.19 mass% 
[Table 3, Example 32]
Iron (Fe)
Balance
Balance  
[Table 3, Example 32]

`	
	Unami also teaches a highly similar tensile strength to the examples provided in the instant invention in table 1, [Unami, Table 3, Example 32] and also teaches a method of making including using a powder that has a powder size of 30 – 120 µm [0073] as the instant invention [See 0115]; 
Instant Invention
Unami
Reduction treatment at 820 – 945°C for 0.1 – 10 hours, to reduce oxygen concentration to reduce oxygen to between 800 – 2400 ppm [0120, 0121]
Reduction treatment of mixed powder at 875°C for 1 hour to remove oxygen [0104], wherein the oxygen content of the resulting powder is 200 – 2000 ppm [0067]
Combining powder with carbon/graphite powder and molding [00125]
Molding the mixture [0109]
Sintering at 1100 – 1400 for 10 – 150 min
Sintered at 1130°C for 20 minutes [0110]
Carburizing between 910 – 950°C for 60 – 560 minutes to produce a carbon potential of 0.6 – 1.8% mass [0143]
Carburizing at 870°C for 60 minutes to achieve a carbon potential of 0.8% by mass
[0110]
Quenching in oil from 800 – 1000 [0144]
Quenching [0110]
Tempering from 150 – 230°C for 60 – 240 [0145]
Tempering at 200°C for 60 minutes [0110]


Furthermore, while Unami does not explicitly teach the relative density of produced sintered body, Unami teaches that the density is 7.43 Mg/m3 (7.43 g/cm3) [Table 3, Example 32] and given that the sintered body is comprised of a majority iron (~98.06%), and the density of iron is 7.874 g/cm3, resulting in an approximate relative density of 94.36% (7.43/7.874), there is a reasonable expectation that the sintered body of Unami would have a relative density above 93%

Therefore, there is a reasonable expectation to a person of ordinary skill in the art that the sintered body of Unami would meet the claimed limitation regarding the compound particles of claims 1 and 3 – 4. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case a highly similar composition and method of making, and similar tensile strength and oxygen content of the powder, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Unami (US2007/0089562, as cited in office action of 04/22/2022), as applied to claim 1 above, in further view of Hoshina (JP2017/206753, using espacenet translation, as cited in office action of 04/22/2022) 

Regarding claim 2, Unami teaches the invention as applied above in claim 1. Unami does not explicitly teach or suggest a relative density of 97% or higher. 
Hoshina teaches a sintered steel that is carburized and has excellent fatigue strength [0001]. Hoshina teaches that the sintered steel has a similar composition of carbon and additional alloying elements [0021, 0023, and 0027] and is made by similar method including compacting and sintering [0035, 0036] followed by carburizing, quenching, and tempering [0039, 0043, and 0044] that is, Hoshina is in the same field of endeavor as Unami. In particular, Hoshina discloses that the sintered member has excellent mechanical properties and a relative density of up to 99%, which falls within the claimed range [0037]. Hoshina further discloses that the higher the density of the sintered member, the better the mechanical properties [0037]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the sintered body of Unami and maximized the relative density up to 99%, as disclosed in Hoshina. As taught by Hoshina, the higher the density the better the mechanical properties and furthermore, Unami and Hoshina are both directed to sintered and carburized iron-based material and therefore, a person of ordinary skill in the art would have a reasonable expectation of success in achieving predictable results. 


Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US2017/0369977, as cited in office action of 04/22/2022) in view of Hoshina (JP2017/206753, using espacenet translation, as cited in office action of 04/22/2022)

Regarding claim 1 – 3 and 5, Ueno teaches an iron-based sintered alloy comprising complex alloys having a size from 0.3 – 2.5 µm [0046]. Ueno teaches that the iron-based sintered body contains manganese [0048], meeting the claimed limitation of claim 5. Ueno teaches that nickel can be included in a range of 0.5 – 6.5 wt%, which overlaps with the claimed range [0066].

Ueno teaches that the ratio of the size of the area to the number of complex oxides is in a range of 10 µm2/particle to 1000 µm2/particle [0046]. 
This is equivalent to: 10 – 1000 particles in a 100 x 100 µm area, which overlaps with the claimed range of claims 1 and claim 3.
                
                    
                        
                            
                                
                                    10
                                     
                                    µ
                                    m
                                     
                                    x
                                     
                                    1
                                     
                                    µ
                                    m
                                     
                                    
                                        
                                            =
                                            10
                                             
                                            µ
                                            
                                                
                                                    m
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            1
                             
                            p
                            a
                            r
                            t
                            i
                            c
                            l
                            e
                        
                    
                    =
                    
                        
                            1
                             
                            µ
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                        
                            0.1
                             
                            p
                            a
                            r
                            t
                            i
                            c
                            l
                            e
                        
                    
                    *
                    100
                    *
                    100
                    =
                    1000
                     
                    p
                    a
                    r
                    t
                    i
                    c
                    l
                    e
                    s
                     
                    i
                    n
                     
                    100
                     
                    µ
                    m
                     
                    x
                     
                    100
                     
                    µ
                    m
                     
                    a
                    r
                    e
                    a
                
            
                
                    
                        
                            
                                
                                    1000
                                     
                                    µ
                                    m
                                     
                                    x
                                     
                                    1
                                     
                                    µ
                                    m
                                     
                                    
                                        
                                            =
                                            10
                                             
                                            µ
                                            
                                                
                                                    m
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            1
                             
                            p
                            a
                            r
                            t
                            i
                            c
                            l
                            e
                        
                    
                    =
                    
                        
                            1
                             
                            µ
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                        
                            0.001
                             
                            p
                            a
                            r
                            t
                            i
                            c
                            l
                            e
                        
                    
                    *
                    100
                    *
                    100
                    =
                    10
                     
                    p
                    a
                    r
                    t
                    i
                    c
                    l
                    e
                    s
                     
                    i
                    n
                     
                    100
                     
                    µ
                    m
                     
                    x
                     
                    100
                     
                    µ
                    m
                     
                    a
                    r
                    e
                    a
                
            

Hoshina teaches a sintered steel that is carburized and has excellent fatigue strength [0001]. Hoshina teaches that the sintered steel has a similar composition of carbon and additional alloying elements [0021, 0023, and 0027] and is made by similar method including compacting and sintering [0035, 0036] followed by carburizing, quenching, and tempering [0039, 0043, and 0044], that is, Hoshina is in the same field of endeavor as Ueno. In particular, Hoshina discloses that the sintered member has excellent mechanical properties and a relative density of up to 99%, which falls within the claimed range of claims 1 and claim 2 [0037]. Hoshina further discloses that the higher the density of the sintered member, the better the mechanical properties [0037]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the sintered body of Ueno and maximized the relative density up to 99%, as disclosed in Hoshina. As taught by Hoshina, the higher the density the better the mechanical properties and furthermore, Ueno and Hoshina are both directed to sintered and carburized iron-based material and therefore, a person of ordinary skill in the art would have a reasonable expectation of success in achieving predictable results. 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 4, Ueno in view of Hoshina teaches the invention as applied above in claim 1. Ueno teaches that the largest complex oxide in the iron-based sintered material is 10.09 µm, which falls within the claimed range of claim 4 given that there is no compound particles of 20 µm or more (equivalent to 0%) [0126].

Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. 

Applicant argues that the nickel content of the iron-based powder of Unami teaches away from the claimed range of 0.1 – 4.0 mass% [page 2 of remarks]. Specifically, Unami teaches that the prealloying elements of the iron-based powder including nickel are suppressed to an amount 0.03 mass% or less [Unami, 0064], and the currently claimed limitation requires that the nickel content of the iron-based powder is 0.1 – 4 mass%, and therefore, Unami does not teach or reasonably suggest the claimed invention. This is respectfully not found persuasive. This difference between Unami and the claimed invention is a product-by-process and the patentability of a product does not depend upon its method of production (See MPEP 2113 I). To clarify, the Unami teaches using a blended mixture of powders are that mixed and sintered together and in which one of the powders includes Ni powder [0022], whereas the claimed invention is claiming that an iron-based alloy powder is used that is already pre-alloyed with nickel (in a range of 0.1 – 4 mass%). As previously stated, this difference is related to the process of making the claimed product (i.e. sintered material), and the patentability of a product does not depend upon its method of production, only the structured implied by performing the claimed steps  (See MPEP 2113 I). In this case, the structure implied is that the sintered material would have a nickel content of 0.1 – 4 mass%, which Unami explicitly teaches (see above)[Unami, 0076]. Therefore, applicant’s arguments are not found persuasive. 

Applicant argues that Ueno does not teach the claimed invention because the claimed invention has a raw material powder is reduced powder having undergone reduction treatment [page 3 of remarks] whereas Ueno does not teach performing a reduction treatment on the raw material powder. As noted above, the patentability of a product does not depend upon its method of production (See MPEP 2113 I). Therefore, applicant’s arguments are not found persuasive. Ueno teaches a sintered material made of an iron-based alloy, an overlapping amount of compound particles and also teaches an overlapping content of nickel included in the final sintered material. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735